DETAILED ACTION

Notice of Pre-AA or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.

Response to Arguments
3.	Applicant amended claims 25, 30, and 35.
4.	Applicant newly added claims 41-42.

Allowable Subject Matter
5.	Claims 25-30, 32, 34-37, and 39-42 are allowed.
6.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 25 and 35, the closest prior art record, Gupta (US 2013/0201823) teaches a method, implemented by a WTRU, comprising: 

receiving, by the WTRU, a command that includes information indicating a new or a changed type of network portion associated with a service to serve the WTRU and one or more candidate network portions associated with the service; 
determining whether a first network portion of the candidate network portions that is associated with the service is rejected; 
receiving, by the WTRU, a Connection Release message; and 
However, Gupta alone or in combination fails teaches or fairly suggest;
sending, by the WTRU, a registration request, 
wherein the registration request includes the information indicating a request for the first network portion associated with the service to serve the WTRU, on condition that the first network portion is not rejected.

Dependent claims 26-30, 32, 34, and 36-37, 39-42 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641